Hill, J.
1. Where suit was brought against one to the September term of court, and thereafter in January an intervention was filed by one asking to be made a party to the case, and where to this intervention general and special demurrers were filed, which were both overruled by the court, and to that judgment the plaintiff in error excepted and brought the case to the Supreme Court by direct bill of exceptions, such judgment was not a final disposition of the cause, or final as to some material party thereto; and therefore the writ of error will, on motion, be dismissed as being prematurely brought to this court. Ray v. Anderson, 117 Ga. 136 (43 S. E. 408), Wikle v. Jones, 131 Ga. 37 (61 S. E. 1124); Civil Code (1910), § 6138. Walker v. Walker, 147 Ga. 614 (95 S. E. 10).
2. Leave is granted to the plaintiff in error to file, as exceptions pendente lite, the official copy of the bill of exceptions retained in the office of the clerk of the trial court.

Writ of error dismissed, with direction.

All the Justices concur, except Atkinson and Gilbert, JJ., dissenting as to the ruling in the second headnote, citing Brannon v. State, 147 Ga. 499 (94 S. E. 759).